        Case 5:17-cv-00570-JLS Document 335 Filed 04/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   LAUREL GARDENS, LLC, et al.,

                         Plaintiffs,

          v.                                                         CIVIL ACTION
                                                                       No. 17-570

   TIMOTHY McKENNA, et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 15th day of April, 2020, upon consideration of Hank and Margit Julicher’s

Motion for Summary Judgment (ECF Docket No. 273) and all supporting and opposing papers,

and for the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED

that the Motion is DENIED on all counts.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
